Appeal from an order of the Supreme Court at Special Term, entered January 30, 1980 in Fulton County, denying appellants’ motion for a change of venue pursuant to CPLR 510 (subd 3). This death action arises out of an accident which occurred in Suffolk County, when the vehicle in which plaintiffs intestates were passengers was struck by a vehicle owned by defendant Carol A. Horvath and operated by defendant John G. Horvath. After the action had been commenced by plaintiff in Fulton County where he resided, defendants Chrysler Corporation and Chrysler Motors Corporation moved, pursuant to CPLR 510 (subd 3), for a change of venue to Suffolk County on the grounds that the convenience of witnesses and the ends of justice would be promoted by the change. A party moving for a change of venue pursuant to CPLR 510 (subd 3) must name its witnesses, make it clear to the court that they will testify on behalf of the movant, specify the substance of the testimony which it is claimed each such witness will give, and state that upon advice of counsel it is believed that such testimony will be material and necessary upon the trial of the action (Radatron, Inc. v Z. Z. Auto Tel, 30 AD2d 760). The papers submitted on behalf of the appellant in this case fail to contain such detail. Furthermore, Fulton County has a six-month trial delay, while Suffolk County has a 42-month delay. The appellant has not made a sufficient showing to establish that Special Term abused its discretion in denying the motion for a change of venue. Accordingly, the order appealed from should be affirmed (Kucich v Leibowitz, 68 AD2d 1002). Order affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.